                       IN THE UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF TENNESSEE

 SNMP RESEARCH, INC. and SNMP                      §
 RESEARCH INTERNATIONAL, INC.,                     §
                                                   §
                Plaintiffs,                        §
                                                   §
        v.                                         §
                                                   §
                                                   §   Jury Demand
 Broadcom Inc.                                     §
 Brocade Communications Systems LLC                §
 Extreme Networks, Inc.                            §
                                                   §
                Defendants.                        §


         COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT
                               INFRINGEMENT
______________________________________________________________________________

       Plaintiffs SNMP Research, Inc. and SNMP Research International, Inc. (collectively,

“Plaintiffs”) bring this action to address breaches of contract and willful acts of copyright

infringement that have damaged Plaintiffs and netted Defendants massive returns believed to be

in the hundreds of millions of dollars.

                                      I. INTRODUCTION

       1.      In 1988, University of Tennessee administrator and computer science professor

Dr. Jeffrey Case and one of his graduate students, Ken Key, started a company that was Plaintiffs’

forerunner. Based in Knoxville, Dr. Case was instrumental in developing technology that manages

devices used in computer networks such as the Internet. Dr. Case and Mr. Key began the

development of a software-based management system that grew to become today’s market leader.

       2.      One of the foundational technologies of modern computer networks is the Simple

Network Management Protocol (herein, “SNMP”) from which Plaintiffs take their names.

Dr. Case was instrumental in creating this protocol, which is a way for connected devices to

communicate by sending and responding to messages. For example, a network-connected laser


 108863733:20-cv-00451-JRG-DCP Document 1 Filed 10/26/20 Page 1 of 20 PageID #: 1
Case
printer can communicate with a network-connected computer using SNMP to pass messages

regarding the printer’s status (e.g., needs paper, paper jam).

       3.      Since the protocol’s creation in the early 1990s with the help of Dr. Case, SNMP

has become ubiquitous, and the vast majority of managed network computing devices in the world

use SNMP.

       4.      Plaintiffs’ technology is an implementation of SNMP. It is used in network

equipment, network-connected computers and servers, telephone systems, electronic gaming, and

by the United States military, among many other uses and users.

       5.      Although there are other companies who offer SNMP software, Plaintiffs’ SNMP

software is in heavy demand by many companies and government agencies and has been a market

leader for many years.

       6.      Like many technology companies, Plaintiffs’ primary asset is their intellectual

property embedded in their software, including copyright protection.

       7.      On or about March 10, 2001, Plaintiffs licensed some of their copyrighted software

to Defendant Brocade Communications Systems LLC (“Brocade”), formerly known as Brocade

Communications Systems, Inc. A copy of the license agreement (herein, “License Agreement”),

as amended, is attached as Exhibit A (filed under seal).

       8.      The License Agreement set clear mandates on, among other things, which software

was licensed, how it could be used internally by Brocade, and how it could be reproduced or

transferred externally. It contained express limitations with respect to use of the human-readable

“source code” that makes up the licensed software. Among other things, the License Agreement

expressly forbade Brocade from transferring or disclosing “Source” materials, which were defined

to include source code and related matter.

       9.      Brocade breached the License Agreement by, among other things, disclosing


 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     2 - Filed 10/26/20 Page 2 of 20 PageID #: 2
Plaintiffs’ source code to Extreme Networks, Inc. (“Extreme”).

       10.     Brocade’s breaches rendered the License Agreement subject to Plaintiffs’ express

right to terminate Brocade’s rights under the License Agreement.

       11.     Plaintiffs notified Brocade of its breach and gave Brocade an opportunity to cure,

but Brocade just stonewalled Plaintiffs.

       12.     In response, Plaintiffs terminated Brocade’s rights under the License Agreement.

       13.     Brocade never disputed that it had in fact breached the License Agreement nor that

Plaintiffs had the right to terminate Brocade’s rights under it. Yet, Brocade has continued to

reproduce, prepare derivative works based upon, and publicly distribute Plaintiffs’ copyrighted

software as if Brocade still had license rights. This includes but is not limited to the creation of

new Brocade products.

       14.     Brocade’s unauthorized disclosure of the source code, as well as Brocade’s

continued use, reproduction, preparation of derivative works based upon, and public distribution

of products containing Plaintiffs’ copyrighted software constitute a breach of the License

Agreement. It also constitutes copyright infringement and material contribution to or inducement

of infringement by Brocade’s partners, resellers, and/or customers.

       15.     Broadcom Inc. (“Broadcom”), which is now Brocade’s ultimate parent, has shared

(and is sharing) in the profits derived from Brocade’s copyright infringement, which renders

Broadcom a “practical partner” of Brocade. Broadcom is jointly and severally liable for the profits

derived from Brocade’s infringing conduct.

       16.     In addition, the entity to whom Brocade improperly transferred and disclosed

Plaintiffs’ software and source code, Extreme, is also engaging in unauthorized reproduction and

public distribution of products containing Plaintiffs’ copyrighted software, including but not

limited to the creation of new Extreme products. Extreme is thus liable for copyright infringement


 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     3 - Filed 10/26/20 Page 3 of 20 PageID #: 3
as a direct infringer, and Brocade is liable as a contributory infringer.

       17.     Defendants knew their acts constituted a breach of the Brocade License Agreement

and an infringement of Plaintiffs’ copyrighted works. Yet Defendants proceeded anyway and

continue to this day. They should now be held to account for the damage they have caused

Plaintiffs and the amounts that Defendants have received from their unauthorized use, transfer,

reproduction, preparation of derivative works based upon, and public distribution of Plaintiffs’

software.

                                             II. PARTIES

       18.     Plaintiff SNMP Research, Inc. (“SNMP Research”) is a Tennessee corporation with

its principal place of business in Knoxville, Tennessee.

       19.     Plaintiff SNMP Research International, Inc. (“SNMP International”) is a Tennessee

corporation with its principal place of business in Knoxville, Tennessee.

       20.     Defendant Broadcom holds itself out as a Delaware corporation with a principal

place of business in San Jose, California.

       21.     Defendant Brocade holds itself out as a Delaware limited liability company with a

principle place of business in San Jose, California.

       22.     Defendant Extreme holds itself out as a Delaware corporation with a principal place

of business in San Jose, California.

                               III. JURISDICTION AND VENUE

       23.     The acts in dispute in this case violate Plaintiffs’ exclusive rights under the

Copyright Act, 17 U.S.C. § 101 et. seq.

       24.     This Court has subject matter jurisdiction over the copyright cause of action

pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338. This Court has supplemental jurisdiction over

Plaintiffs’ state law claim under 28 U.S.C. § 1367.



 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     4 - Filed 10/26/20 Page 4 of 20 PageID #: 4
        25.     Personal jurisdiction exists over Brocade because it entered into the License

Agreement pursuant to which Brocade expressly submitted to jurisdiction in Knoxville, Tennessee.

Specifically, Brocade agreed that “

                ,” it would be “

                                                               ” and further “

                                                     ” See Exhibit A. Brocade is also registered to

do business in this State.

        26.     Personal jurisdiction exists over Broadcom because Broadcom has a history of

dealings with Plaintiffs including at least one agreement executed with SNMP International—in

which Broadcom consented to the jurisdiction of the Federal courts in Knox County, Tennessee,

U.S.A.—plus extensive negotiations with Plaintiffs in which, among other things, Broadcom

representatives spoke on behalf of Brocade and represented the ability to obtain a license

agreement on behalf of Brocade. All of the foregoing demonstrate Broadcom’s intent to form a

long-term relationship with Tennessee through an ongoing business relationship with Plaintiffs. It

was also reasonably foreseeable to Broadcom that it would become involved in the present dispute

in this District given its close relationship to and dealings with Brocade concerning Plaintiffs’

copyrighted software, and given that Brocade is bound by the exclusive jurisdiction and venue

clause set forth in the License Agreement that is central to this dispute. Upon information and

belief, Broadcom is also actively marketing, selling, offering to sell, licensing, and/or offering to

license hardware, software, and/or services directly or indirectly through its distribution channels

to business consumers in this District, including, without limitation, products containing the

software at issue in this case.

        27.     Personal jurisdiction exists over Extreme because Extreme has a history of dealings

with Plaintiffs including at least one agreement executed with SNMP International—in which


 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     5 - Filed 10/26/20 Page 5 of 20 PageID #: 5
Extreme submitted to the jurisdiction of the Federal courts in Knox County, Tennessee—and also

extensive negotiations with Plaintiffs concerning the copyrighted software underlying the present

dispute, all of which demonstrate Extreme’s intent to form a long-term relationship with Tennessee

through an ongoing business relationship with Plaintiffs. It was also reasonably foreseeable to

Extreme that it would become involved in the present dispute in this District given its September

13, 2017 Consent to Assignment letter whereby Extreme purported to “assume all of the rights,

duties and obligations required under” the License Agreement that is central to this dispute, and

which contains the exclusive jurisdiction and venue clause described in paragraph 25.

Furthermore, Extreme is registered to do business in this State. On information and belief, Extreme

is also actively marketing, selling, offering to sell, licensing, and/or offering to license hardware,

software, and/or services directly or indirectly through its distribution channels to business

consumers in this District, including, without limitation, products containing the software at issue

in this case.

        28.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants

are subject to personal jurisdiction in this District.

                                 IV. FACTUAL BACKGROUND

A.      Plaintiffs And The Copyrighted Software At Issue In This Case

        29.     Plaintiffs have expended substantial creativity, time, labor, and money to develop,

author, market, and license the software which Defendants are wrongfully exploiting.

        30.     SNMP Research is primarily a research and development company that creates,

licenses, and supports products based on SNMP.

        31.     SNMP International is primarily responsible for sales, marketing and sublicensing

software under license from SNMP Research. At all times relevant to this Complaint, SNMP

International operated under a license by SNMP Research for SNMP International to license the



 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     6 - Filed 10/26/20 Page 6 of 20 PageID #: 6
software and intellectual property at issue in this case.

         32.    Dr. Case owns and runs both SNMP Research and SNMP International.

         33.    SNMP Research has registered the copyrights for the software at issue in this case

(collectively, “Copyrights”) set forth in Table 1. The registration certificates are attached as

collective Exhibit B.

                          Table 1 Copyright Registration Certificates

         Company                    Product                 Registration Date   Registration Number

    SNMP Research, Inc.   NETMON, Associated                January 25, 2011      TXu 1-706-718
                          Applications, and
                          Libraries Version 15
    SNMP Research, Inc.   NETMON, Associated                 July 20, 2011       TXu 1-772-248 1
                          Applications, and
                          Libraries Version 15.2
    SNMP Research, Inc.   NETMON, Associated                 July 20, 2011        TXu 1-772-250
                          Applications, and
                          Libraries Version 15.3
    SNMP Research, Inc.   NETMON, Associated                February 3, 2011      TXu 1-738-956
                          Applications, and
                          Libraries Version 15.4
    SNMP Research, Inc.   NETMON, Associated                February 3, 2011      TXu 1-707-158
                          Applications, and
                          Libraries Version 16
    SNMP Research, Inc.   NETMON, Associated                February 3, 2011      TXu 1-738-954
                          Applications, and
                          Libraries Version 16.2
    SNMP Research, Inc.   NETMON, Associated                February 3, 2011      TXu 1-707-157
                          Applications, and
                          Libraries Version 17
    SNMP Research, Inc.   NETMON, Associated                February 3, 2011      TXu 1-738-958
                          Applications, and
                          Libraries Version 17.2



1 The first page of this registration certificate provides that the registration number is “TXu 1-
722-248,” but subsequent pages provide that the registration number is “TXu 1-772-248.” See
Exhibit B.

 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     7 - Filed 10/26/20 Page 7 of 20 PageID #: 7
B.     The License Agreement

       34.     On March 10, 2001, SNMP International entered into the License Agreement with

Brocade. The License Agreement was modified via Amendment 1 dated December 8, 2004,

Amendment 2 dated October 10, 2006, Amendment 3 dated April 30, 2010, Amendment 4 dated

June 29, 2015, and Amendment 5 dated June 30, 2015. See Exhibit A.

       35.     The License Agreement defined “Source” to include “



                                                                               ” Exhibit A, § 1.

       36.     The License Agreement granted limited licenses to Brocade with respect to

particular portions of Plaintiffs’ software (herein, the “Software”). Among other things, the

License Agreement gave Brocade (i) “                       ” and (ii) “                            ”

Exhibit A, §§ 2, 3.

       37.     Under the License Agreement, rights licensed by SNMP International are limited

with respect to use. Therefore, if a licensee, such as Brocade, wants to use the licensed software

in a new way outside the scope of the existing license, a new license or written modification is

required.

       38.     The License Agreement expressly provides that Brocade’s license rights

thereunder, as well as the agreement itself, are to be “                   ” Exhibit A, §§ 2, 3; see

also Exhibit A, at Amendment 3, § 7.

       39.     Brocade recognized in the License Agreement that the licensed software was

developed “                                                         (Exhibit A, § 8), and the License

Agreement expressly forbade, in multiple provisions, the disclosure of Source material including

source code:


 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     8 - Filed 10/26/20 Page 8 of 20 PageID #: 8
                  Table 2 Select License Agreement Prohibitions On Disclosure

    “


                      ” Exhibit A, § 3.
    “


                                               ” Exhibit A, § 8.
    “


                                                                                           ”
    Exhibit A, § 8.
    “
           ” Exhibit A, § 24(d).
    “
                   ” Exhibit A, at Amendment 3, § 4.
    “

                ” Exhibit A, at Amendment 3, § 6.
    “


                                                                   ” Exhibit A, at Amendment 3,
    § 6.
    “



                                                                    ” Exhibit A, at Amendment 3,
    § 6.


        40.      The License Agreement also delineates certain types of breaches that constitute

defaults. Specifically, the relevant portion of its “Default” provision reads in full as follows:




 108863733:20-cv-00451-JRG-DCP Document- 1
Case                                     9 - Filed 10/26/20 Page 9 of 20 PageID #: 9
 Exhibit A, § 16.

 C.     Brocade’s Breach Of The License Agreement And Defendants’ Acts Of
        Infringement

        41.    The software licensed under the License Agreement was incorporated into at least

 two of Brocade’s product lines: the Brocade Fibre Channel SAN Switching products and the

 Brocade IP Networking business (a/k/a Data Center) products.

        42.    According to Broadcom and Brocade, in or about 2017, Broadcom acquired

 Brocade’s Fibre Channel SAN Switching business and Brocade’s IP Networking business was

 divested.

        43.    Either as part of or proximate to the Broadcom-Brocade transaction, Extreme

 acquired Brocade’s data center switching, routing, and analytics business for $55 million in cash

 and additional potential performance-based payments to Broadcom.

        44.    Brocade and Extreme sought SNMP International’s consent to permit an

 “assignment” from Brocade to Extreme.

        45.    SNMP International declined to provide its consent and asked for additional details

 on the assignment to Extreme and intended subsequent uses being proposed.

        46.    Despite the lack of consent, Brocade nonetheless disclosed Plaintiffs’ source code


       3:20-cv-00451-JRG-DCP Document -110Filed
 10886373
Case                                       -    10/26/20 Page 10 of 20 PageID #: 10
 provided under the License Agreement to Extreme and transferred to Extreme at least a portion of

 Brocade’s business unit utilizing, licensing and/or offering to license, providing services and/or

 offering to provide services, and publicly distributing/selling products containing Plaintiffs’

 copyrighted software in binary form.

        47.       After its transaction with Brocade/Broadcom, Extreme began reproducing and

 publicly distributing products that contained Plaintiffs’ copyrighted software and derivative works.

 Extreme did so even though it admitted it had no license from Plaintiffs. Extreme also admitted

 that it used the software the same way Brocade used it for its Data Center business and that Extreme

 needed to license Plaintiffs’ software to cover the same license that Brocade had with SNMP

 International.

        48.       Extreme’s reproduction and public distribution infringes SNMP Research’s

 Copyrights.

        49.       Extreme’s infringing products include products within the following product

 families: SLX 9140 Family; SLX 9240 Family; SLX 9540 Family; SLX 9850 Family; SLX 9030

 Family; SLX 9640 Family; SLX 9150 Family; SLX 9250 Family; VDX 6740 Family; VDX 6940

 Family; and VDX 8770 Family.           Additional infringing products may be uncovered during

 discovery.

        50.       Extreme’s unauthorized reproduction, preparation of derivative works based upon,

 and public distribution of products containing Plaintiffs’ copyrighted software has induced,

 caused, and/or materially contributed to Extreme’s partners’, resellers’, and/or customers’

 infringement of Plaintiffs’ copyrighted software.

        51.       On June 4, 2019, SNMP International sent Brocade a written letter informing

 Brocade that it was in breach of the License Agreement (“Notice of Breach”).

        52.       Because Brocade’s breaches were of “


       3:20-cv-00451-JRG-DCP Document -111Filed
 10886373
Case                                       -    10/26/20 Page 11 of 20 PageID #: 11
                  ” of the License Agreement, Brocade had five days to cure the breach. See Exhibit

 A, § 16(a).

        53.     The Notice of Breach informed Brocade of the five-day cure period and asked

 Brocade to contact Plaintiffs’ legal counsel “immediately so we can remedy the situation.”

        54.     Brocade stonewalled Plaintiffs for weeks, despite Plaintiffs’ repeated requests for

 Brocade to issue a substantive response.

        55.     Plaintiffs repeatedly wrote to Brocade expressly stating that Brocade had breached

 the License Agreement by transferring and/or disclosing the software to Extreme without the right

 to do so.

        56.     Brocade did not contend that it was not in fact in breach.

        57.     Instead, Brocade continued to delay.

        58.     After waiting 55 days for a cure that would never occur, on July 25, 2019, Plaintiffs

 sent Brocade a written letter terminating Brocade’s internal use and redistribution rights set forth

 in the License Agreement (the “Notice of Termination”).

        59.     The Notice of Termination reminded Brocade of its post-termination obligations,

 including that “Brocade immediately return all copies of the Licensed Modules and Derivative

 Works, as those terms are defined in the March 2001 License Agreement.”

        60.     The Notice of Termination also stated that any distribution or use of the formerly

 licensed software would constitute copyright infringement.

        61.     Brocade did not contend that the termination was improper.

        62.     Yet Brocade still did not return (and to this day has not returned) all copies of the

 Licensed Modules and Derivative Works (as defined in the License Agreement).

        63.     Instead, Brocade has simply ignored the fact that its license rights have been

 terminated and has just kept right on reproducing and publicly distributing the copyrighted


       3:20-cv-00451-JRG-DCP Document -112Filed
 10886373
Case                                       -    10/26/20 Page 12 of 20 PageID #: 12
 software and derivative works (and/or licenses thereto) with no license to do so, thereby infringing

 SNMP Research’s Copyrights.

        64.     Brocade’s infringing products include products within the following product

 families: X6 Director Family; 6520 Family; 6543 Family; 6558 Family; 6559 Family; 7840

 Family; 6510 Family; 6505 Family; 6547 Family; G610 Family; G620 Family; G630 Family;

 MXG610s Family; 310 Family; 320 Family; 340 Family; 360 Family; 5430 Family; 5460 Family;

 5470 Family; 6542 Family; M6505 Family; 7810 Family; G648 Family; G649 Family; G720

 Family; and X7 Director Family. Additional infringing products may be uncovered during

 discovery.

 D.     Broadcom Is Brocade’s Practical Partner

        65.     A Broadcom press release announcing the Brocade acquisition states “Broadcom,

 with the support of Brocade, plans to divest Brocade’s IP Networking business, consisting of

 wireless and campus networking, data center switching and routing, and software networking

 solutions.”   See https://www.broadcom.com/company/news/product-releases/2218429.             Upon

 information and belief, Broadcom profited from Brocade’s disclosure of Plaintiffs’ source code

 and eventual transfer, reproduction and/or public distribution of products containing the

 copyrighted software to Extreme, and worked substantially and continuously with Brocade to

 implement the disclosure, transfer, reproduction, and/or public distribution of products containing

 the copyrighted software to Extreme.

        66.     Broadcom shared and continues to share in the profits with Brocade, a wholly-

 owned subsidiary limited liability company, attributable to the reproduction and public distribution

 of products containing Plaintiffs’ copyrighted software and derivative works to Extreme and to

 Brocade’s and Broadcom’s customers, resellers, and partners.

        67.     Based on the foregoing, Broadcom is a practical partner of Brocade and is therefore



       3:20-cv-00451-JRG-DCP Document -113Filed
 10886373
Case                                       -    10/26/20 Page 13 of 20 PageID #: 13
 liable for all of Brocade’s profits attributable to Brocade’s infringing acts.

                                    FIRST CAUSE OF ACTION

                            (Breach of Contract – License Agreement)

                                          (Against Brocade)

        68.     Plaintiffs reallege and incorporate herein the allegations contained within

 paragraph 1 through paragraph 67.

        69.     SNMP International and Brocade had a valid and binding written contract, the

 License Agreement. See Exhibit A.

        70.     SNMP International adequately performed its obligations under the License

 Agreement.

        71.     Brocade breached the License Agreement by improperly disclosing confidential

 and Source material to Extreme and failing to comply with its post-termination obligations. The

 breached sections of the contract include, without limitation, Sections 2, 3, 8 16, 28, and

 Amendment 3 Section 4, all as discussed in more detail in Sections IV.B and C, above.

        72.     Brocade’s breaches are material and are the legal cause of substantial damage to

 SNMP International for which SNMP International seeks monetary damages in an amount to be

 determined at the time of trial.

        73.     Section 16 of the License Agreement expressly provides that SNMP International

 is entitled to seek an injunction against any unauthorized use or distribution of the licensed

 software post-termination. SNMP International also seeks, consistent with Section 16 of the

 License Agreement, an order enjoining Brocade from continuing to use or distribute the

 copyrighted software, as well as an order directing Brocade to comply with its post-termination

 obligations under Section 16 of the License Agreement.

        74.     SNMP International also seeks its expenses, including attorneys’ fees, pursuant to


       3:20-cv-00451-JRG-DCP Document -114Filed
 10886373
Case                                       -    10/26/20 Page 14 of 20 PageID #: 14
 Section 17 of the License Agreement.

                              SECOND CAUSE OF ACTION

                           (Copyright Infringement – 17 U.S.C. § 501)

                                (Against Brocade and Broadcom)

        75.     Plaintiffs reallege and incorporate herein the allegations contained within

 paragraph 1 through paragraph 74.

        76.     Plaintiff SNMP Research is the registered owner of the valid Copyrights listed in

 Table 1.

        77.     As set forth in Sections IV.B and C above, Brocade, without authorization, copied,

 reproduced, prepared derivative works based upon, and publicly distributed Plaintiffs’ copyrighted

 software.

        78.     Brocade’s unauthorized acts constitute copyright infringement.

        79.     Brocade’s copyright infringement has been and continues to be willful and with full

 knowledge of SNMP Research’s Copyrights.

        80.     As a direct and proximate result of Brocade’s conduct, SNMP Research has

 suffered and will continue to suffer irreparable harm, for which it has no adequate remedy at law.

        81.     As a direct and proximate result of the infringement by Brocade set forth herein,

 SNMP Research is entitled to actual damages and Brocade’s profits attributable to its infringement.

        82.     Alternatively, SNMP Research is entitled to maximum statutory damages, pursuant

 to 17 U.S.C. § 504(c), and such other amounts as may be proper under 17 U.S.C. § 504(c).

        83.     Brocade and Broadcom are jointly and severally liable for any recovery of actual

 damages, profits, or statutory damages.

        84.     SNMP Research is further entitled to its attorneys’ fees and full costs pursuant to

 17 U.S.C. § 505.


       3:20-cv-00451-JRG-DCP Document -115Filed
 10886373
Case                                       -    10/26/20 Page 15 of 20 PageID #: 15
                                THIRD CAUSE OF ACTION

                            (Copyright Infringement – 17 U.S.C § 501)

                                         (Against Extreme)

        85.      Plaintiffs reallege and incorporate herein the allegations contained within

 paragraph 1 through paragraph 84.

        86.      Plaintiff SNMP Research is the registered owner of the valid Copyrights listed in

 Table 1.

        87.      As set forth in Sections IV.B and C above, Extreme, without authorization, copied,

 reproduced, prepared derivative works based upon, and publicly distributed Plaintiffs’ copyrighted

 software.

        88.      Extreme’s unauthorized acts constitute copyright infringement.

        89.      Extreme’s copyright infringement has been and continues to be willful, and with

 full knowledge of SNMP Research’s Copyrights.

        90.      As a direct and proximate result of Extreme’s conduct, SNMP Research has

 suffered and will continue to suffer irreparable harm, for which it has no adequate remedy at law.

        91.      As a direct and proximate result of the infringement by Extreme set forth herein,

 SNMP Research is entitled to actual damages and Extreme’s profits attributable to its

 infringement.

        92.      Alternatively, SNMP Research is entitled to maximum statutory damages, pursuant

 to 17 U.S.C. § 504(c), and such other amounts as may be proper under 17 U.S.C. § 504(c).

        93.      SNMP Research is further entitled to its attorneys’ fees and full costs pursuant to

 17 U.S.C. § 505.




       3:20-cv-00451-JRG-DCP Document -116Filed
 10886373
Case                                       -    10/26/20 Page 16 of 20 PageID #: 16
                              FOURTH CAUSE OF ACTION

                           (Copyright Infringement – 17 U.S.C. § 501)

                                (Against Brocade and Broadcom)

                              Contributory Copyright Infringement

        94.      Plaintiffs reallege and incorporate herein the allegations contained within

 paragraph 1 through paragraph 93.

        95.      Plaintiff SNMP Research is the registered owner of the valid Copyrights listed in

 Table 1.

        96.      As set forth in Sections IV.B and C above, Extreme, without authorization, copied,

 reproduced, prepared derivative works based upon, and publicly distributed Plaintiffs’ copyrighted

 software.

        97.      Extreme’s unauthorized acts constitute copyright infringement.

        98.      Brocade knew or had reason to know that Extreme’s unauthorized acts constituted

 copyright infringement.

        99.      Brocade induced, caused, and/or materially contributed to Extreme’s copyright

 infringement.

        100.     As a direct and proximate result of Brocade’s conduct, SNMP Research has

 suffered and will continue to suffer irreparable harm, for which it has no adequate remedy at law.

        101.     As a direct and proximate result of the contributory infringement by Brocade set

 forth herein, SNMP Research is entitled to actual damages and Brocade’s profits attributable to its

 infringement.

        102.     Alternatively, SNMP Research is entitled to maximum statutory damages, pursuant

 to 17 U.S.C. § 504(c), and such other amounts as may be proper under 17 U.S.C. § 504(c).

        103.     Brocade and Broadcom are jointly and severally liable for any recovery of actual


       3:20-cv-00451-JRG-DCP Document -117Filed
 10886373
Case                                       -    10/26/20 Page 17 of 20 PageID #: 17
 damages, profits, or statutory damages.

        104.    SNMP Research is further entitled to its attorneys’ fees and full costs pursuant to

 17 U.S.C. § 505.

                                       PRAYER FOR RELIEF

        WHEREFORE, PLAINTIFFS PRAY FOR THE FOLLOWING RELIEF:

          1.    For judgment in favor of SNMP International for all damages sustained as a result

 of Brocade’s breach of contract, in an amount to be proven at trial;

          2.    For judgment of copyright infringement on all copyright counts and an order that

 SNMP Research is entitled to all actual damages it has suffered as well as all of Broadcom’s,

 Brocade’s, and Extreme’s profits attributable to the copyright infringement, or in the alternative,

 maximum statutory damages with respect to each of SNMP Research’s copyrighted works, plus

 full costs and attorneys’ fees as provided for by 17 U.S.C. § 505;

          3.    Equitable relief including enjoining Broadcom, Brocade, and Extreme, their

 officers, agents, servants, employees, parent and subsidiary companies, assignees and successors

 in interest, and those persons and/or entities in concert or participation with Defendants from:

 reproducing, preparing derivative works based upon, and publicly distributing Plaintiffs’

 copyrighted software or derivative works and from further disclosing and/or distributing source

 material, and to deliver to the Court for destruction or other reasonable disposition all such

 materials and means for accomplishing the same in Defendants’ possession, custody, or control;

          4.    For an award of reasonable attorneys’ fees, costs, and expenses;

          5.    For pre-judgment and post-judgment interest, and any interest as required under the

 terms of the License Agreement;

          6.    For such further and other relief that this Court deems just and proper; and

          7.    For a trial by jury.


       3:20-cv-00451-JRG-DCP Document -118Filed
 10886373
Case                                       -    10/26/20 Page 18 of 20 PageID #: 18
                                  DEMAND FOR JURY TRIAL


        Pursuant to Federal Rule of Civil Procedure Rule 38(b), and otherwise, Plaintiffs

 respectfully demand a jury trial on all issues raised in this Complaint.




       3:20-cv-00451-JRG-DCP Document -119Filed
 10886373
Case                                       -    10/26/20 Page 19 of 20 PageID #: 19
 Dated: October 26, 2020              Respectfully submitted,

                                      By:    /s/ Cheryl G. Rice
                                             John L. Wood, Esq. (BPR #027642)
                                             Cheryl G. Rice, Esq. (BPR #021145)
                                             Rameen J. Nasrollahi, Esq. (BPR #033458)
                                             EGERTON, McAFEE, ARMISTEAD &
                                             DAVIS, P.C.
                                             900 S. Gay Street, Suite 1400
                                             P.O. Box 2047
                                             Knoxville, TN 37902
                                             (865) 546-0500 (phone)
                                             (865) 525-5293 (facsimile)
                                             jwood@emlaw.com
                                             crice@emlaw.com
                                             rnasrollahi@emlaw.com

                                             Morgan Chu* (CA Bar. No. 70446)
                                             David Nimmer* (CA Bar. No. 97170)
                                             A. Matthew Ashley* (CA Bar. No. 198235)
                                             Olivia L. Weber* (CA Bar. No. 319918)
                                             IRELL & MANELLA LLP
                                             1800 Avenue of the Stars, Suite 900
                                             Los Angeles, California 90067-4276
                                             (310) 277-1010 (phone)
                                             (310) 203-7199 (facsimile)
                                             mchu@irell.com
                                             dnimmer@irell.com
                                             mashley@irell.com
                                             oweber@irell.com
                                             *Motion for Admission Pro Hac Vice
                                             Forthcoming
                                             Attorneys for Plaintiffs
                                             SNMP Research International, Inc.
                                             SNMP Research, Inc.




       3:20-cv-00451-JRG-DCP Document -120Filed
 10886373
Case                                       -    10/26/20 Page 20 of 20 PageID #: 20
